Judgment and order reversed and new trial granted, with costs to appellant to abide event, unless plaintiff stipulates to reduce the judgment as entered to the sum of $7,765.95; in which event the judgment as so modified and the order appealed from are affirmed, without costs, upon the ground that the fact of the causation of epilepsy in the plaintiff by reason of the happening of the accident is not sustained by the evidence. Settle order on notice. Present — Clarke, P. J., Dowling, Finch, MeAvoy and Martin, JJ.